AGRICULTURE The President of the State Board of Agriculture is limited to those activities approved by the Board of Agriculture acting within its authority as outlined in the Oklahoma Constitution, Article VI, Section 31 and 2 O.S. 2-4 [2-2-4] (1971) and other provisions of the law. Of course, no board or commission of State government may exceed the authority delegated it by the Oklahoma Legislature, and an officer acting pursuant to authority derived from a board or commission may not, in an official capacity, go beyond the scope of the authority granted the officer by the board or commission. The Attorney General has considered your opinion request wherein you ask, in effect, the following question: What are the limits of the authority of the Commissioner of Agriculture ? The President of the State Board of Agriculture is also designated as the Commissioner of Agriculture. 2 Ohio St. 1-3 [2-1-3](d) (1976). The authority of the President of the State Board of Agriculture is set out in 2 Ohio St. 2-3 [2-2-3] (1971) as follows: "The President of the State Board of Agriculture shall be elected by the Board from its membership, and shall serve at the pleasure of the Board. He shall be the executive officer of the Board, and, in the absence of the Board, shall, subject to its approval, perform all of the duties imposed by law upon it, and he shall be paid such compensation as may be determined by the other members of the Board. The Board shall elect a Secretary, who shall not be a member of the Board, and shall fix the compensation and duties of the person so appointed." From this section it can be seen that the President of the State Board of Agriculture has no more authority than the State Board and his actions are subject to the approval of the entire Board. Therefore, if the President of the State Board of Agriculture is acting with the approval of the Board of Agriculture then the only remaining question involves the authority and power of the State Board of Agriculture. The State Board of Agriculture is created by the Oklahoma Constitution, Article VI, Section 31 which reads as follows: "A Board of Agriculture is hereby created to be composed of five members all of whom shall be farmers and shall be selected in the manner prescribed by law. "Said Board shall be maintained as a part of the State government, and shall have jurisdiction over all matters effecting animal industry and animal quarantine regulation, and shall be the Board of Regents of all State Agricultural and Mechanical Colleges, and shall discharge such other duties and receive such compensation as now is, or may hereafter be, provided by law. As amended State Question No. 38, Initiative Petition No. 23, adopted November 5, 1912; State Question No. 60, Referendum Petition No. 23, adopted August 5, 1913." This constitutional provision is supplemented by a delegation of powers to the Board at 2 Ohio St. 2-4 [2-2-4] (1971). 2 Ohio St. 2-4 [2-2-4] provides numerous powers to the State Board of Agriculture. For example, subsection (g) provides jurisdiction over "all matters affecting animal industry and animal quarantine regulation". Subsection (k) provides that the State Department of Agriculture may "Accept and use, for any purpose designated, and on the terms and conditions thereof, grants of other money and property from the Federal Government or any department or agency thereof and from any state or state agency and from any other source". Subsection (1) allows the State Board to "Enter into cooperative agreements with the Federal Government or any state, or any department or agency of either". And subsection (m) provides that the State Board may "Coordinate the various activities of the Department with those of the federal government and other States on matters pertaining to agriculture, and enter into agreements for such purpose". Subsection (p) provides that the Board shall "have jurisdiction over all matters affecting agriculture as contemplated and set out in Title 2 of the Oklahoma Statutes, which have not been expressly delegated to another state agency". These and other subsections of 2 Ohio St. 2-4 [2-2-4] provide broad authority to the State Board of Agriculture. In addition, 2 Ohio St. 2-5 [2-2-5] (1971) provides additional authority to the State Board of Agriculture. This section reads as follows: "The State Board of Agriculture shall be the official agency of the State of Oklahoma in the relations of this State with the United States Department of Agriculture or any other Federal Agency, or any agency or person of this or another State, on matters pertaining to sampling, inspection and grading of agricultural products, and other regulatory matters in the field of agriculture." These sections of the Statutes when considered in conjunction with the constitutional provisions concerning the State Board of Agriculture provide broad authority for the Board's activities. The Board seems to have been delegated broad authority in the area of agriculture. It must therefore be concluded that the Board has broad discretion in its activities in the field of agriculture. If the Board has broad powers then it may lawfully choose to allow the President of the Board to exercise those powers. It is, therefore, the opinion of the Attorney General that your question be answered as follows: The President of the State Board of Agriculture is limited to those activities approved by the Board of Agriculture acting within its authority as outlined in the Oklahoma Constitution, Article VI, Section 31 and 2 O.S. 2-4 [2-2-4] (1971) and other provisions of the law. Of course, no board or commission of State government may exceed the authority delegated it by the Oklahoma Legislature, and an officer acting pursuant to authority derived from a board or commission may not, in an official capacity, go beyond the scope of the authority granted the officer by the board or commission. (DON McCOMBS, JR.)